UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

 

CHRISTOPHER ALSOP,
Plaintiff, CIVIL ACTION NO. 3:17-cv-02307
v. (MARIANI, J.)

(SAPORITO, M.J.)
FEDERAL BUREAU OF PRISONS, Ww FILED
et al., ILKES BARRE
NOV 14 2019
Defendants. re
ORDER DBPUTY CLERK

AND NOW, this yee day of November, 2019, in accordance
with the accompanying Memorandum, IT IS HEREBY ORDERED
THAT:

1. The plaintiffs written and signed statement that “expert
testimony of an appropriate licensed professional is unnecessary for
prosecution of the claim” (Doc. 123 { C) contained within his pro se
motion for a determination as to the necessity of a certificate of merit
(Doc. 123) is liberally construed as a Pa. R. Civ. P. 1042.3(a)(8) certificate
of merit; and

2. The plaintiff having substantially complied with the

requirements of Pa. R. Civ. P. 1042.3(a)(3), his pro se motion for a
determination as to the necessity of a certificate of merit (Doc. 123)

pursuant to Pa. R. Civ. P. 1042.3(a)(1) is DENIED as MOOT.

OSEPH F. SPORITO, JR.
United States Magistrate Judge
